United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, NORTH
)
ISLAND NAVAL AIR STATION, San Diego, CA, )
Employer
)
__________________________________________ )
P.E., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0408
Issued: July 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 14, 2016 appellant filed a timely appeal from a July 11, 2016 merit
decision and a September 8, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an
occupational disease causally related to factors of her federal employment; and (2) whether
OWCP properly denied appellant’s request for reconsideration of the merits of her claim under 5
U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board’s jurisdiction is limited to the evidence that was before OWCP at the time it issued its final decision.
Appellant submitted new evidence on appeal. Therefore, the Board is unable to review evidence submitted by
appellant on appeal. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 2, 2016 appellant, then a 63-year-old financial technician supervisor, filed an
occupational disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel
syndrome and bilateral trigger fingers due to performing repetitive duties in her job. She first
became aware of her condition on January 20, 1993 and realized it was causally related to factors
of her federal employment on April 28, 1993. Appellant did not stop work at that time.
In a May 27, 2016 letter, OWCP advised appellant to submit additional information,
including a comprehensive medical report from her treating physician, which included a
reasoned opinion addressing the relationship between her claimed condition and specific work
factors.
In a statement dated June 7, 2016, appellant indicated that she had been diagnosed with
multiple trigger finger digits and carpal tunnel syndrome and had undergone multiple surgeries
since 1993. In April 1993, she reported being diagnosed with severe bilateral carpal tunnel
syndrome and her physicians advised that her condition was the result of her job duties which
required use of a keyboard. Appellant underwent a right carpal tunnel release in June 1993 with
approved disability and left carpal tunnel release in August 1994 where disability was denied.3
In 1997, she reported severe wrist pain and trigger finger when she used a computer keyboard.
Since 1997, appellant has had multiple cortisone injections. Appellant indicated that the
majority of her job functions required keyboard typing and operating computers which
aggravated her trigger finger and carpal tunnel syndrome. She also submitted a copy of a Form
CA-2, dated April 28, 1993, in which she claimed carpal tunnel syndrome, and a June 3, 1993
claim for compensation (Form CA-7) in which she claimed compensation from May 20 to
June 25, 1993 in OWCP File No. xxxxxx800.4
Accompanying medical records included an April 1, 1993 electromyogram (EMG) that
revealed severe bilateral carpal tunnel syndrome. In a June 2, 1993 attending physician’s report,
Dr. Dale E. Braun, a Board-certified neurosurgeon, diagnosed bilateral carpal tunnel syndrome.
He indicated by checking a box marked “yes” that appellant’s condition was caused or
aggravated by her employment and noted increase use of her hands aggravated her condition.
Dr. Braun noted that appellant was partially disabled from January 20 to June 2, 1993. He
further remarked that appellant had electrical evidence of severe bilateral carpal tunnel
syndrome, has failed conservative treatment, and was scheduled for right hand surgery on
June 10, 1993. In a supplemental report dated June 21, 1993, Dr. Braun reported a follow-up
visit after right carpal tunnel release. He noted concurrent disability with left carpal tunnel
syndrome. Dr. Braun indicated that he would remove sutures in two weeks and appellant would
undergo physical therapy for three weeks.

3

Appellant submitted a supervisor’s report of mishap dated October 1, 1993 which indicated that she was off
work for several days in May and June 1993 and underwent corrective surgery on her right hand for severe bilateral
carpal tunnel syndrome.
4

This other claim is not presently before the Board.

2

A modified-duty work restriction note dated May 23, 2016, prepared by a health care
provider whose signature was illegible, indicated that appellant was undergoing left hand surgery
and would require restrictions for two weeks.
Appellant came under the treatment of Dr. Eric P. Hofmeister, a Board-certified
orthopedist, who prepared an October 21, 2011 work restriction form and diagnosed bilateral
osteoarthritis. Dr. Hofmeister recommended a modified computer mouse to assist with
symptoms and controls. In a letter dated June 8, 2016, he noted that appellant had left thumb
surgery on May 31, 2016 and would be off work for three weeks to allow her incision to heal and
to participate in physical therapy.
In a July 11, 2016 decision, OWCP denied appellant’s claim, finding that she failed to
establish that her claimed medical condition was related to the established work-related events.
On September 6, 2016 appellant requested reconsideration. In her statement, she
indicated that the majority of her daily job functions require her to input data using a computer
keyboard and to operate computers. Appellant reported working for the federal government for
28 years as a personnel clerk/military pay technician and financial technical supervisor and two
years as a cashier checker at the Navy Commissary. She was diagnosed with multiple trigger
finger digits and carpal tunnel syndrome and has undergone multiple surgeries since 1993. In
April 1993, appellant was diagnosed with severe bilateral carpal tunnel syndrome and her
physicians told her that her condition was the result of her computer keyboard use. She
reiterated that, in June 1993, she underwent right carpal tunnel release and disability was
approved; however, in August 1994, she underwent left carpal tunnel syndrome release and
disability was denied. Appellant reported experiencing severe wrist pain and locking trigger
fingers in 1997 and underwent cortisone injections beginning in 1997. She indicated that her
carpal tunnel syndrome and trigger finger conditions and subsequent surgeries were related to
her computer keyboard use at work.
In a September 8, 2016 decision, OWCP denied appellant’s September 6, 2016 request
for reconsideration as evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, the employer must submit sufficient evidence to establish that
he or she experienced a specific event, incident, or exposure occurring at the time, place, and in
the manner alleged. Appellant must also establish that such event, incident or exposure caused
an injury.5

5

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

3

Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS -- ISSUE 1
It is undisputed that appellant’s duties as a financial technician supervisor included
repetitive use of a keyboard to enter data on a computer. However, appellant failed to submit
sufficient medical evidence to establish that her diagnosed medical conditions were causally
related to specific factors of her federal employment.
Appellant submitted an attending physician’s report from Dr. Braun dated June 2, 1993,
who diagnosed bilateral carpal tunnel syndrome. Dr. Braun indicated by checking a box marked
“yes” that appellant’s conditions were caused or aggravated by her employment and noted that
increased use of her hands aggravated her condition. He further remarked that appellant had
electrical evidence of severe bilateral carpal tunnel syndrome, had failed conservative treatment,
and was scheduled for surgery on the right hand on June 10, 1993. The Board has held that
when a physician’s opinion on causal relationship consists only of checking “yes” to a form
question, without explanation or rationale, that opinion is of diminished probative value and is
insufficient to establish a claim.9
In a physician’s supplemental report dated June 21, 1993, Dr. Braun diagnosed right
carpal tunnel release and noted that appellant had right hand surgery. He noted concurrent
disability of left carpal tunnel syndrome. Dr. Braun indicated that he would remove sutures in
two weeks and refer appellant for physical therapy. This report is insufficient to establish the

6

S.P., 59 ECAB 184, 188 (2007).

7

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

8

Solomon Polen, 51 ECAB 341 (2000).

9

Sedi L. Graham, 57 ECAB 494 (2006); D.D., 57 ECAB 734 (2006).

4

claim as it does not specifically address whether appellant’s employment activities caused or
aggravated her diagnosed medical condition.10
In an October 21, 2011 work restriction form, Dr. Hofmeister noted treating appellant for
bilateral hand osteoarthritis and recommended a modified computer mouse to assist with
symptoms and controls. On June 8, 2016 he noted that appellant had left thumb surgery on
May 31, 2016 and would be off work for three weeks. Dr. Hofmeister’s notes are insufficient to
establish the claim as he did not provide a history of injury11 or specifically address whether
appellant’s employment activities had caused or aggravated a diagnosed medical condition.12
Also received was a May 23, 2016 modified duty work restriction recommendation from
a provider with an illegible signature. There is no evidence that the document from the
unidentified health care provider is from a physician. Medical documents not signed by a
physician are not probative medical evidence and do not establish appellant’s claim.13
The remainder of the medical evidence, including reports of diagnostic testing, are of
limited probative value as they fail to provide an opinion on how the accepted work factors
caused or aggravated the claimed condition. Consequently, the medical evidence of record is
insufficient to establish appellant’s claim.14
On appeal appellant disagrees with OWCP’s decision denying her claim for
compensation. She reiterated the facts surrounding her claim and asserted that her carpal tunnel
syndrome and trigger finger were causally related to her work duties. As found above, the
medical evidence of record does not establish that appellant has a diagnosed medical condition
that is causally related to her employment. Appellant has not submitted a physician’s report
which describes how work her work activities caused or aggravated her diagnosed carpal tunnel
syndrome and trigger finger.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
11

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
12

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
13

See R.M., 59 ECAB 690 (2008); Bradford L. Sullivan, 33 ECAB 1568(1982) (where the Board held that a
medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a “physician” as defined in FECA).
14

A.D., supra note 12.

15

This decision does not preclude appellant from seeking to pursue matters under her previous claim, File No.
xxxxxx800, which is not presently before the Board.

5

LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,16 OWCP has the discretion to reopen a case for review
on the merits. OWCP must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(3) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or his written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
(ii) Advances a relevant legal argument not previously considered by the (Office);
or
(iii) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”17
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.18
ANALYSIS -- ISSUE 2
OWCP denied appellant’s claim because she had failed to provide sufficient medical
evidence to establish that the diagnosed conditions were causally related to her work duties. On
September 6, 2016 appellant requested reconsideration.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In her request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. She did not identify a specific point of law or show that it
was erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument not previously considered by OWCP. In her statement dated September 6, 2016, she
noted her work duties over the course of her employment and the history of her claimed
condition. These assertions do not show a legal error by OWCP or a new and relevant legal
argument. The underlying issue in this case is whether appellant sustained an occupational
disease causally related to her employment duties. That is a medical issue which must be
addressed by relevant new medical evidence.19 Appellant did not submit any new and relevant
medical evidence in support of her claim.

16

5 U.S.C. § 8128(a).

17

20 C.F.R. § 10.606(b)(3).

18

Id. at § 10.608(b).

19

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

The Board accordingly finds that appellant had not met any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish an
occupational disease causally related to factors of her federal employment. The Board further
finds that OWCP properly denied appellant’s request for reconsideration of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 8 and July 11, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 3, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

